Citation Nr: 0325251	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  94-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active military service from March 
1971 to May 1973.

This matter originated from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder.  When this matter was last before the Board 
of Veterans' Appeals (Board) Board in January 2003, 
additional development of the issue considered herein was 
undertaken.  That development was completed, and the case is 
ready for further appellate review. 


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA 


will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On October 8, 2002, the RO directed a supplemental statement 
of the case to the appellant that included a reference to 
some of the language in the provisions of the VCAA.  In the 
cover letter of that statement, the appellant was told that 
he had 60 days to respond to the letter.  Subsequent to this, 
however, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision held that appellants must be afforded one year to 
respond to any request for development information under the 
VCAA, and not the 60 days that had been indicated.  
Consequently, the RO must provide the appellant with complete 
notice of the provisions of the VCAA consistent with the 
holding in the aforementioned Federal Circuit Court decision 
and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, pursuant to the Board's January 2003 development 
memorandum, it was determined that evidence that could be 
pertinent to the veteran's claim was located at the National 
Archives and Records Administration (NARA).  Specifically, 
the Board was seeking complete copies of the Deck Logs of the 
Duluth for the period from February 1972 to July 1972.  It 
was also determined that NARA required that a fee for the 
records be paid, but VA is precluded from paying such a fee.  
In a letter dated in May 2003, the Board advised the veteran 
that it was his responsibility to obtain this evidence and 
that he should submit it within 30 days.  Since this matter 
must be remanded for the foregoing procedural actions, the 
veteran should again be advised of his responsibilities 
regarding this evidence in accordance with the holding in 
Quartuccio v. Principi.  

Accordingly, this case is REMANDED for the following:



The RO must perform a review of the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In particular, the veteran 
should be provided a letter notifying him 
of the provisions of the VCAA and their 
effect on his particular claim.  The 
letter should specifically identify the 
type of evidence needed to substantiate 
his claim.  This letter should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  In 
particular, the veteran should be advised 
again that it is his responsibility to 
obtain any pertinent evidence that is 
located at NARA.  An appropriate period of 
time should be allowed for response to 
this letter.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


